PER CURIAM.
Upon consideration of the motion filed by the United States Attorney on behalf of the appellee to dismiss the appeal because not taken within three months after the entry of the judgment in the District Court, 28 U.S.C.A. § 230, and for failure to comply with Rule 73(g) of the Rules of Civil Procedure, 28 U.S.C.A. following section 723c, and no response thereto having been received from counsel for the appellant.
It is Ordered That the motion be granted and the appeal is hereby dismissed with costs to the appellee.